Loan Data Field Tape Data Diligence Review Data Delta Comment Note Balance AppraisalValue Per appraisal in file. PropertyType Attached Single Family Detached SFD per appraisal. PropertyType Attached Single Family Detached SFD per appraisal. City ***** ***** Missing Subject Lien Note to Verify AppraisalValue Verified to appraisal in file BalOrig Verified to Note. Address ***** ***** Tape reflects the borrower prior residence that was sold. City ***** ***** Tape reflects prior residence. BalOrig Verified to Note. Address ***** ***** Tape is REO address. City ***** ***** Tape is REO address. BalOrig Verified to Note. PropertyType Attached Single Family Detached Verified to Appraisal. AppraisalValue per appraisal in file BalOrig Verified to Note. FICO Verified to credit report. CLTV CLTV includes new subordinate financed on final 1003 of 283k. 1st loan $750k. CLTV Verified to subordinate lien in file. DTI It does not appear that the lender reduced the borrower's SE income by his portion of the meals/ entertainment deduction on the business return (per income calculation worksheet in file). DTI Reviewer used 1% of HELOC limitin DTI on HELOC against ***** property and new HELOC on DR. RtOrig Verified to Note. PropertyType Attached Single Family Detached Verified to Appraisal BalOrig Verified to Note. BalOrig Verified to Note. BalOrig Verified to Note. PropertyType Detached Condo (Low Rise) Property is a condo with no hoa. CLTV Verified to secondary financing in the file. AppraisalValue Verified to lower of two appraisals submitted. Unknown Tape value. BalOrig Verified to Note. DTI Verified to documents in file. HELOC payment of 1% of trade line used for qualification. BalOrig Verified to Note. DTI Lender miscalculated income using bi-weekly versus semi-monthly base income. PropertyType Detached Condo (Low Rise) Per appraisal.Condo form,townhouse. SalePrice ***** ***** verified to HUD. RtOrig Verified to Note. AppraisalValue $1,098,000 per appraisal in file LTV Based on $1,098,000 per appraisal in file DTI Verified to HELOCS in file. Both Subject and REO BalOrig Verified to Note. DTI Full PITI for rental not included. BalOrig Verified to Note. LTV Based on acquisition cost. BalOrig Verified to Note. BalOrig Verified to Note. SalePrice ***** ***** Per HUD pg 464 & P & S Agreement pg 341 SalePrice ***** ***** Verified to HUD BalOrig Verified to Note. BalOrig Verified to Note. BalOrig Verified to Note. RtOrig Verified to Note. City ***** ***** Verified to Note. BalOrig Verified to Note. BalOrig Verified to Note. BalOrig Verified to Note. RtOrig Verified to note BalOrig Verified to Note. BalOrig Verified to Note. LTV based on purchase price in past 12 months LTV Reviewer used purchase price within the past 12 months of the application date Units 2 1 Verified per appraisal BalOrig Verified to Note. DTI Per docs in file, lender DTI is 36.16.Review DTI is within tolerance.UTD source of tape DTI. AppraisalValue Lender used CDA value of $3,100,000.-2.5%, within tolerance. Per appraisal value is $3,180,000. FICO Verified to credit report. CLTV Reviewer included subordinate financing (HELOC) per subordination agreement in file and other docs in file which reflect 82.37 CLTV. FICO Verified to credit report. PropertyType Detached 3 Family Verified to appraisal. BalOrig Verified to Note. BalOrig Verified to Note. LTV Used Purchase price <12 months ago CLTV Verified to subordinated HELOC, Appraisal BalOrig Verified to Note. AppraisalValue Both appraisals and CDA in file match 1200000. BalOrig Verified to Note. SalePrice ***** ***** Verified per HUD CLTV Verified to subordinated HELOC in file. BalOrig Verified to Note. BalOrig Verified to Note. DTI Borrower is retaining his departure residence and borrower has an additional family property.Review DTI is consistent with the lender 1008 in file. SalePrice ***** ***** per HUD sales price was ***** BalOrig Verified to Note. BalOrig Verified to Note. BalOrig Verified to Note. PropertyType Detached 2 Family 2 family detached property per appraisal BalOrig Verified to Note. LTV 1008 Shows 49.62 LTV LTV Based on Note amount and appraised value BalOrig Verified to Note. SalePrice ***** ***** Verified through docs in file, HUD, DU, 1008. P & S agreement not located in file BalOrig Verified to Note. PropertyType CONDO 5-8 FLOORS Condo (Low Rise) Confirmed to appraisal AppraisalValue 2nd appraisal in file matches 1700000. Appraisal in file with value of 166500 used matches guidelines. LTV Construction to perm loan.Tape LTV is based on current appraised value rather than purchase price plus costs. FICO Verified to credit report.
